DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 02/01/2021. Claims 5, 6, 9, 14 and 20 have been canceled. Claims 1-4, 7, 8, 10-13, 15-19 and 21-28 remain pending in the instant application. A Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 9, filed 02/01/2021, with respect to claim rejections under 112(b) and 101/Double Patenting, have been fully considered and in view of the amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7, 8, 10-13, 15-19, 21-28 are allowed. These claims have been renumbered as 1-23.
Prior art reference Zhang et al. (US 20130147944 A1) discloses “a computer-simulated robotic work cell generated by the processor 60, which fully or partially represents a real or potential robotic work cell automatically generates initial robot calibration positions used to calculate the initial camera robot calibration model that is associated with the positions of the robotic gripper 42. It should be appreciated that although step 240 describes the automatic generation of the initial robot calibration positions, such positions may be manually specified directly in the computer-simulated robotic work cell. For example, the initial robot calibration positions may be generated or specified by a user by manually jogging the simulated robot and recording the positions through which the robot has been moved. In one aspect, the initial calibration positions may be generated using the roughly-specified or estimated position of the mounted component 30 to define a center 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…calibrating a vision system in an environment in which a first workpiece at a first location is transferred by a robot manipulator to a second location, wherein an operation performed on the first workpiece relies upon tying together coordinate spaces of the first location and the second location, the method comprising the steps of: arranging a first vision system camera assembly to image the first workpiece when positioned at the first location and a second vision system camera assembly to image the first workpiece when positioned at the second location; calibrating the first vision system camera assembly with respect to the first location to derive first calibration data which defines a first coordinate space and the second vision system camera assembly with respect to the second location to derive second calibration data which defines a second coordinate space; identifying features of at least the first workpiece at the first location from a first image of the first workpiece; based on the identified features in the first image locating the first workpiece with respect to the first coordinate space relative to the first location; gripping and arbitrarily moving, with the robot 
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130147944 A1
US 10477154 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665